Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 14/436,939 has 1-20 and 22 claims pending in the application filed on 04/20/2015; there are 3 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 


Response to Arguments

This Office Action is in response to applicant’s communication filed on November 23, 2021 in response to PTO Office Action dated July 23, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections




35 USC § 103 Rejection

Applicant's following arguments filed on 11/23/2021 have been fully considered but they are not persuasive.

Independent Claim 1

Claim 1 


Applicant argues on pages 10 and 11 in regards to the independent claim 1 “The Office Action relies upon some disclosure from Luo’s paras. [0008]-[0013] to form the rejections of independent claims, and those relied upon disclosure from Luo cannot be found in any one of Pat. No. 10,255,320, provisional application 62/021,625, or provisional application 61/931,970. Therefore, the disclosure of Luo relied upon by the Office Action has an effective filing date later than the instant application and does not qualify as prior art. For example, the Office Action relies on the Luo’s teachings in paras. [0009] and [0011] (e.g., “a derived data element may represent a result of a query, only a portion of a query, or an intermediate part of processing a query. In some cases, multiple different data elements can be derived from a single query,” “Some derived data elements may represent aggregations of data, e.g., operations that involve multiple values, multiple portions of a data set (e.g., multiple records, multiple columns of data, multiple tables, etc.), or even data from multiple data sets.”) to show the recited features of “converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types”.
Examiner respectfully disagrees with arguments on pages 10 and 11 in regards to the independent the claim 1.  The combination of over Welner et al (US PGPUB   

Applicant argues on pages 10 and 11 in regards to the independent claim 1 “The Office Action relies upon some disclosure from Luo’s paras. [0008]-[0013] to form the rejections of independent claims, and those relied upon disclosure from Luo cannot be found in any one of Pat. No. 10,255,320, provisional application 62/021,625, or provisional application 61/931,970. Therefore, the disclosure of Luo relied upon by the Office Action has an effective filing date later than the instant application and does not qualify as prior art. For example, the Office Action relies on the Luo’s teachings in para. [0010] (e.g., “the value can be inferred to be and displayed as being a metric for the data set’) to show the recited features of “wherein each of the queries ... is generated based on the one or more metrics”.
Examiner respectfully disagrees with arguments on pages 10 and 11 in regards to the independent the claim 1.  The combination of over Welner et al (US PGPUB 20140075028), Luo et al (US PGPUB 20200019546) and Hotchkies Blair Livingstone (US Patent 9734035) teaches all the features/limitations of the claim 1.  Luo (Paragraph [0010] teaches “is generated based on the one or more metrics (the value can be generated from the query to be and displayed as being a metric for the data set)”.  The support of Luo (Paragraph [0010] can be found in the Provisional application 62/021,625 in Paragraph [0028]. Thus the argument is incorrect.    

Applicant argues on pages 10 and 11 in regards to the independent claim 1 “The Office Action relies upon some disclosure from Luo’s paras. [0008]-[0013] to form the rejections of independent claims, and those relied upon disclosure from Luo cannot be found in any one of Pat. No. 10,255,320, provisional application 62/021,625, or provisional application 61/931,970. Therefore, the disclosure of Luo relied upon by the Office Action has an effective filing date later than the instant application and does not qualify as prior art. For example, the Office Action relies on the Luo’s teachings in paras. [0008] and [0012] (e.g., “the derived data elements inferred from queries can be made available to the user in various different ways including access to the derived data element may not be limited to the user that entered the query from which the data element is derived and the derived data elements consists of metrics data’) to show the recited features of “wherein at least one of the one or more metrics is determined based on other users related to the user”.
Examiner respectfully disagrees with arguments on pages 10 and 11 in regards to the independent the claim 1.  The combination of over Welner et al (US PGPUB 20140075028), Luo et al (US PGPUB 20200019546) and Hotchkies Blair Livingstone (US Patent 9734035) teaches all the features/limitations of the claim 1.  Luo (Paragraph [0008] and Paragraph [0012] teaches “wherein at least one of the one or more metrics is determined based on other users related to the user (the derived data elements inferred from queries can be made available to the user in various different ways including access to the derived data element may not be limited to the user that entered the query from which the data element is derived and the derived data elements consists of metrics data)”.  The support of Luo (Paragraph [0008] and Paragraph [0012]) can be found in the Provisional application 62/021,625 in Paragraph [0019], Paragraph [0020], Paragraph [0033] and Paragraph [0065]. Thus the argument is incorrect.    

Applicant argues on pages 10 and 11 in regards to the independent claim 1 “The Office Action relies upon some disclosure from Luo’s paras. [0008]-[0013] to form the rejections of independent claims, and those relied upon disclosure from Luo cannot be found in any one of Pat. No. 10,255,320, provisional application 62/021,625, or provisional application 61/931,970. Therefore, the disclosure of Luo relied upon by the Office Action has an effective filing date later than the instant application and does not qualify as prior art. The Office Action relies on the Luo’s teachings in para. [0013] (e.g., ‘the query involves an operation that satisfies one or more criteria,’) to show the recited ‘each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source’ ”.
Examiner respectfully disagrees with arguments on pages 10 and 11 in regards to the independent the claim 1.  The combination of over Welner et al (US PGPUB 20140075028), Luo et al (US PGPUB 20200019546) and Hotchkies Blair Livingstone (US Patent 9734035) teaches all the features/limitations of the claim 1.  Luo (Paragraph [0013], Paragraph [0105] and Paragraph [0110] teaches “and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source (receiving a query, determining, by the one or more computers, that the query involves an operation that satisfies one or more criteria, a query execution engine can receive the user input, execute queries to access the market intelligence data stored in an in-memory analytic data store and the server nodes process the user requests and access data needed to serve the user requests from the multiple in-memory analytic data  store nodes (data source or data sets))”.  The support can be found in the Provisional application 62/021,625 in Paragraph [0029], Paragraph [0062] and Paragraph [0063]. Thus the argument is incorrect.    

Applicant argues on page 12 in regards to the independent claim 1, “For at least the above-mentioned reasons, Applicant respectfully submits that the Examiner has not established a prima facie case of obviousness at least because Luo does not qualify as prior art as detailed above. Thus, claim 1 is not rendered obvious by the cited references, and are patentable”. 
Examiner respectfully disagrees with arguments on page 12 in regards to the claim 1.  For the reasons specified supra for the independent claim 1, the claim 1 is not allowable.    

Claims 2-20 and 22

Applicant argues on page 12 in regards to the claims 2-20 and 22, “For at least the above-mentioned reasons, Applicant respectfully submits that the Examiner has not established a prima facie case of obviousness at least because Luo does not qualify as prior art as detailed above. Thus, claims 2-20 and 22 are not rendered obvious by the cited references, and are patentable”. 
Examiner respectfully disagrees with arguments on page 12 in regards to the claims 2-20 and 22.  For the reasons specified supra for the independent claim 1, the claims 2-20 and 22 are not allowable.    



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
.


Claims 1-4, 7, 10-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Welner et al (US PGPUB 20140075028) in view of Luo et al (US PGPUB 20200019546) and in further view of Hotchkies Blair Livingstone (US Patent 9734035).

As per claim 1:
Welner teaches:
“A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for monitoring data in a plurality of data sources of heterogeneous types, the method comprising” (Paragraph [0002], Paragraph [0025], Paragraph [0058] and Paragraph [0059] (a system configured to implement one or more aspects of the method for providing centralized data provisioning method where the system consists of master data module includes one or more processors, interfaces or networks, memories, and databases s to monitor many different types of machine data generated by any number of different data sources, where a system includes a hardware processor, main memory and network link which typically provides data communication through one or more networks to other data devices and monitor data in multiple versions of the data attribute that comply with the common data model in a plurality of databases accessible by various data consumers)) 
“receiving, from a user input via a user interface, a request for monitoring data in the data sources of heterogeneous types” (Paragraph [0004], Paragraph [0034] and Paragraph [0058] (receive a request to provision a data attribute value from the data attribute, interfaces operable to receive input where an interface includes a user interface like a graphical user interface and the received request describes data quality requirements (monitoring data) for a common data model for a category of data attribute))
 “determining one or more metrics based on the request, wherein the one or more metrics are specified for monitoring certain data in terms of certain quality” (Paragraph [0019] and Paragraph [0024] (the master data module  identifies a plurality of sources-of-record (SORs) with redundant data attribute values to determine SORs that can be eliminated where the master data module  may monitor data quality metrics for SORs and identify SORs that need to be replaced based on the monitored data quality metrics)).
Welner does not EXPLICITLY teaches: converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; customized based on a structure associated with the at least one of the data sources; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; and creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request.
However, Luo teaches:
“converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types” (Paragraph [0009 and Paragraph [0011] (the computer can detect when these operations are called for by a query,  multiple different data elements (queries) can be derived from a single query, only a portion of a query, or an intermediate part of processing a query may produce a result where the derived data elements may represent aggregations of data, operations that involve multiple values, multiple portions of a data set or even data from multiple data source sets))
“is generated based on the one or more metrics” (Paragraph [0010] (the value can be generated from the query to be and displayed as being a metric for the data set))
 “and is customized based on a structure associated with the at least one of the data sources” (Paragraph [0006] and Paragraph [0031] (identifying, based on the query and the search results, structured data to supplement the search results, where the structured data is generated using one or more data sources associated with the document))
“wherein at least one of the one or more metrics is determined based on other users related to the user” (Paragraph [0008] and Paragraph [0012] (the derived data elements inferred from queries can be made available to the user in various different ways including access to the derived data element may not be limited to the user that entered the query from which the data element is derived and the derived data elements consists of metrics data))
“and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source” (Paragraph [0013], Paragraph [0105] and Paragraph [0110] (receiving a query, determining, by the one or more computers, that the query involves an operation that satisfies one or more criteria, a query execution engine can receive the user input, execute queries to access the market intelligence data stored in an in-memory analytic data store and the server nodes process the user requests and access data needed to serve the user requests from the multiple in-memory analytic data  store nodes (data source or data sets))).
Also, Hotchkies teaches:
 “and creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” (Col 2 Lines 7-9 and Col 4 Lines 18-23 (individual monitoring agents are configured to relay data metrics based on various factors to the data monitoring service) and (interprets the data metrics to generate and adjust a set of data thresholds including quantitative and periodic measures for determining if a data quality event has occurred or if a data quality event has been approached)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Welner, Luo and Hotchkies for “converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; customized based on a structure associated with the at least one of the data sources; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; and creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” as many types of data elements can be derived from queries and a derived data element may represent a result of a query, only a portion of a query, or an intermediate part of processing a query (Luo, Paragraph [0009]) and a data monitoring service can be implemented that computes and adjusts an importance score based on multiple factors related to data processed at the data processing system (Hotchkies, Col 1 Lines 62-65]. 
Therefore, it would have been obvious to combine Welner, Luo and Hotchkies.

As per claim 2:
Welner, Luo and Hotchkies teach the method as specified in the parent claim 1 above. 
Hotchkies further teaches:
“storing the monitoring task associated with the user into a monitoring task database” (Col 2 Lines 7-9, Col 5 Lines 65-67 and Col 6 Line 1 (monitoring agents are configured to relay data metrics based on various factors to the data monitoring service which is integrated with the data storage system))
“and/or executing the monitoring task according to a pre-determined schedule” (Col 2 Lines 9-11 (the periodic measures may establish a sliding window during which the quantitative measures are compared to the data)).

As per claim 3:
Welner, Luo and Hotchkies teach the method as specified in the parent claim 1 above. 
Welner further teaches:
“obtaining one or more inputs from the user with respect to the monitoring task” (Paragraph [0004] and Paragraph [0024] (receive a request to provision a data attribute value from the data attribute and master data module identifies sources-of-records (SORs) with redundant data attribute values and master data module may monitor data quality metrics)).
Also, Hotchkies further teaches:
“generating one or more alert conditions associated with the monitoring task based on the one or more inputs” (Col 4 Lines 62-64 (the data monitoring service 115 uses the quality information 119 to determine if an alert should be triggered))
“receiving one or more inputs associated with at least one of the one or more collections of data from the user” (Col 4 Lines 67 and Col 5 Lines 1-5 (an alert request may be formed as a request for the data quality alert service 121 to issue a data quality event alert based on the quality information 119))
“and determining one or more metrics based on the one or more inputs” (Col 2 Lines 3-6 (the sliding scale may be continually adjusted in real time or in near-real time based on data metrics received or retrieved from data targets, associated data usage logs, and other similar information)).

As per claim 4:
Welner, Luo and Hotchkies teach the method as specified in the parent claim 1 above.  
Hotchkies further teaches:
“determining one or more collections of data in the data source” (Col 3 Lines 35-36 (the input data from data sources is received by a data collection service))
 “providing the one or more collections of data to the user” (Col 3 Lines 35-40 (route the received input data as output data))
“receiving one or more inputs associated with at least one of the one or more collections of data from the user” (Col 6 Lines 5-6 (the data collection service 105 collects input data from data sources 101))
“and determining one or more metrics based on the one or more inputs” (Col 4 Lines 40-44 (a sliding window during which the quantitative measures, such as the range or bounds, are compared to the output data from the data collection service and/or data store)).

As per claim 7:
Welner, Luo and Hotchkies teach the method as specified in the parent claim 1 above.  
Luo further teaches::
 “wherein the structure includes at least one of: Hive, HBase, Oozie, and HDFS (Hadoop Distributed File System)” (Paragraph [0097] (the raw data from one or more information sources, e.g., a Hadoop system, can be processed before being loaded)).

As per claim 10:
Welner teaches:
 “A system, having at least one processor, storage, and a communication platform connected to a network for monitoring data in a plurality of data sources of heterogeneous types, the system comprising” (Paragraph [0002], Paragraph [0025], Paragraph [0058] and Paragraph [0059] (a system configured to implement for providing centralized data provisioning method where the system consists of master data module includes one or more processors, interfaces or networks, memories, and databases s to monitor many different types of machine data generated by any number of different data sources, where a system includes a hardware processor, main memory and network link which typically provides data communication through one or more networks to other data devices and monitor data in multiple versions of the data attribute that comply with the common data model in a plurality of databases accessible by various data consumers)) 
“a user request receiver configured for receiving, from a user input via a user interface, a request for monitoring data in the data sources of heterogeneous types” (Paragraph [0004], Paragraph [0034] and Paragraph [0058] (receive a request to provision a data attribute value from the data attribute, interfaces operable to receive input where an interface includes a user interface like a graphical user interface and the received request describes data quality requirements (monitoring data) for a common data model for a category of data attribute))
 “a metrics determiner configured for determining one or more metrics based on the request, wherein the one or more metrics are specified for monitoring certain data in terms of certain quality” (Paragraph [0019] and Paragraph [0024] (the master data module  identifies a plurality of sources-of-record (SORs) with redundant data attribute values to determine SORs that can be eliminated where the master data module  may monitor data quality metrics for SORs and identify SORs that need to be replaced based on the monitored data quality metrics)).
Welner does not EXPLICITLY teaches: a query generator configured for converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; and a monitoring task generator configured for creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request.
However, Luo teaches:
“a query generator configured for converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types” (Paragraph [0009 and Paragraph [0011] (the computer can detect when these operations are called for by a query,  multiple different data elements (queries) can be derived from a single query, only a portion of a query, or an intermediate part of processing a query may produce a result where the derived data elements may represent aggregations of data, operations that involve multiple values, multiple portions of a data set or even data from multiple data source sets))
“is generated based on the one or more metrics” (Paragraph [0010] (the value can be generated from the query to be and displayed as being a metric for the data set))
“and is customized based on a structure associated with the at least one of the data sources” (Paragraph [0006] and Paragraph [0031] (identifying, based on the query and the search results, structured data to supplement the search results, where the structured data is generated using one or more data sources associated with the document))
 “wherein at least one of the one or more metrics is determined based on other users related to the user” (Paragraph [0008] and Paragraph [0012] (the derived data elements inferred from queries can be made available to the user in various different ways including access to the derived data element may not be limited to the user that entered the query from which the data element is derived and the derived data elements consists of metrics data))
“and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source” (Paragraph [0013], Paragraph [0105] and Paragraph [0110] (receiving a query, determining, by the one or more computers, that the query involves an operation that satisfies one or more criteria, a query execution engine can receive the user input, execute queries to access the market intelligence data stored in an in-memory analytic data store and the server nodes process the user requests and access data needed to serve the user requests from the multiple in-memory analytic data  store nodes (data source or data sets))).
Also, Hotchkies teaches:
 “and a monitoring task generator configured for creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” (Col 2 Lines 7-9 and Col 4 Lines 18-23 (individual monitoring agents are configured to relay data metrics based on various factors to the data monitoring service) and (interprets the data metrics to generate and adjust a set of data thresholds including quantitative and periodic measures for determining if a data quality event has occurred or if a data quality event has been approached)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Welner, Luo and Hotchkies for “a query generator configured for converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; and a monitoring task generator configured for creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” as many types of data elements can be derived from queries and a derived data element may represent a result of a query, only a portion of a query, or an intermediate part of processing a query (Luo, Paragraph [0009]) and a data monitoring service can be implemented that computes and adjusts an importance score based on multiple factors related to data processed at the data processing system (Hotchkies, Col 1 Lines 62-65]. 
Therefore, it would have been obvious to combine Welner, Luo and Hotchkies.

As per claim 11, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 2 above.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 3 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 4 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 10 and the claim 5 above.

As per claim 17:
Welner teaches:
“A machine-readable, non-transitory and tangible medium having information recorded thereon for monitoring data in a plurality of data sources of heterogeneous types, wherein the information, when read by the machine, causes the machine to perform the following” (Paragraph [0025], Paragraph [0036], Paragraph [0058] and Paragraph [0059] (a computer-readable medium or any other suitable tangible medium, and may perform operations when executed by a computer or processor, interfaces or networks, memories, and databases s to monitor many different types of machine data generated by any number of different data sources, where a system includes a hardware processor, main memory and network link which typically provides data communication through one or more networks to other data devices and monitor data in multiple versions of the data attribute that comply with the common data model in a plurality of databases accessible by various data consumers)) 
“receiving, from a user input via a user interface, a request for monitoring data in the data sources of heterogeneous types” (Paragraph [0004], Paragraph [0034] and Paragraph [0058] (receive a request to provision a data attribute value from the data attribute, interfaces operable to receive input where an interface includes a user interface like a graphical user interface and the received request describes data quality requirements (monitoring data) for a common data model for a category of data attribute))
 “determining one or more metrics based on the request, wherein the one or more metrics are specified for monitoring certain data in terms of certain quality” (Paragraph [0019] and Paragraph [0024] (the master data module  identifies a plurality of sources-of-record (SORs) with redundant data attribute values to determine SORs that can be eliminated where the master data module  may monitor data quality metrics for SORs and identify SORs that need to be replaced based on the monitored data quality metrics)).
Welner does not EXPLICITLY teaches: converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; and creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request.
However, Luo teaches:
“converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types” (Paragraph [0009 and Paragraph [0011] (the computer can detect when these operations are called for by a query,  multiple different data elements (queries) can be derived from a single query, only a portion of a query, or an intermediate part of processing a query may produce a result where the derived data elements may represent aggregations of data, operations that involve multiple values, multiple portions of a data set or even data from multiple data source sets))
“is generated based on the one or more metrics” (Paragraph [0010] (the value can be generated from the query to be and displayed as being a metric for the data set))
 “and is customized based on a structure associated with the at least one of the data sources” (Paragraph [0006] and Paragraph [0031] (identifying, based on the query and the search results, structured data to supplement the search results, where the structured data is generated using one or more data sources associated with the document))
“wherein at least one of the one or more metrics is determined based on other users related to the user” (Paragraph [0008] and Paragraph [0012] (the derived data elements inferred from queries can be made available to the user in various different ways including access to the derived data element may not be limited to the user that entered the query from which the data element is derived and the derived data elements consists of metrics data))
“and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source” (Paragraph [0013], Paragraph [0105] and Paragraph [0110] (receiving a query, determining, by the one or more computers, that the query involves an operation that satisfies one or more criteria, a query execution engine can receive the user input, execute queries to access the market intelligence data stored in an in-memory analytic data store and the server nodes process the user requests and access data needed to serve the user requests from the multiple in-memory analytic data  store nodes (data source or data sets))).
Also, Hotchkies teaches:
 “and creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” (Col 2 Lines 7-9 and Col 4 Lines 18-23 (individual monitoring agents are configured to relay data metrics based on various factors to the data monitoring service) and (interprets the data metrics to generate and adjust a set of data thresholds including quantitative and periodic measures for determining if a data quality event has occurred or if a data quality event has been approached)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Welner, Luo and Hotchkies for “converting, automatically, the request into one or more queries, wherein each of the queries is a version of the request directed to a corresponding one of the data sources of heterogeneous types; is generated based on the one or more metrics; and is customized based on a structure associated with the at least one of the data sources; wherein at least one of the one or more metrics is determined based on other users related to the user; and each of the queries is directed to one of the data sources of heterogeneous types based on a level of authorization permitted with respect to a user issuing the request that governs an amount of data the user is able to monitor in the one data source; and creating a monitoring task for monitoring the data in the data sources based on the one or more queries in response to the request” as many types of data elements can be derived from queries and a derived data element may represent a result of a query, only a portion of a query, or an intermediate part of processing a query (Luo, Paragraph [0009]) and a data monitoring service can be implemented that computes and adjusts an importance score based on multiple factors related to data processed at the data processing system (Hotchkies, Col 1 Lines 62-65]. 
Therefore, it would have been obvious to combine Welner, Luo and Hotchkies.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 3 above.

Claims 5, 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Welner et al (US PGPUB 20140075028) in view of Luo et al (US PGPUB 20200019546) and in further view of Hotchkies Blair Livingstone (US Patent 9734035) and Stull et al (US PGPUB 20070150562). 

As per claim 5:
Welner, Luo and Hotchkies teach the method as specified in the parent claim 1 above.  
Welner further teaches:
 “receiving, from the user interface, information indicating a selection of one or more of” (Paragraph [0034] (receive from a user interface, an input or selection from a user)).
Welner, Luo and Hotchkies do not EXPLICITLY teach: a shared monitoring task that is shared by the other users with the user; or an existing monitoring task associated with the user.
However, Stull teaches:
  “a shared monitoring task that is shared by the other users with the user” (Paragraph [0073] (records of the system setup provide a simple mechanism to enable sharing of the data with other authorized users))
“or an existing monitoring task associated with the user” (Paragraph [0016] and Paragraph [0047] (monitoring and recording the state of viewers associated with data sources accessed in the work session from each user’s perspective)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Welner, Luo,  Hotchkies and Stull for “a shared monitoring task that is shared by the other users with the user; or an existing monitoring task associated with the user” as it allows users to view and share data structures and enable management and manipulation of data contained within possibly heterogeneous data systems (Stull, Paragraph [0001]). 
Therefore, it would have been obvious to combine Welner, Luo, Hotchkies and Stull.

As per claim 6:
Welner, Luo, Hotchkies and Stull teach the method as specified in the parent claim 5 above.  
Hotchkies further teaches:
“wherein if the information indicates that the sharing monitoring task is selected” (Col 1 Lines 62-65 (a data monitoring service can be implemented that computes and adjusts an importance score based on multiple factors related to user data))
  “at least one of the one or more metrics is determined based on the shared monitoring task displayed on the user interface” (Col 2 Lines 3-11 at least one of the one or more metrics is determined (the sliding scale may be continually adjusted in real time or in near-real time based on data metrics received or retrieved from data targets) based on the shared monitoring task displayed on the user interface (the data monitoring service interprets the relayed data metrics to adjust a set of thresholds for subsequent data monitoring)).
Welner further teaches:
“and wherein if the information indicates that the existing monitoring task is selected, at least one of the one or more metrics is determined based on the existing monitoring task” (Paragraph [0019] and Paragraph [0024] (the master data module  identifies a plurality of sources-of-record (SORs) with redundant data attribute values to determine SORs that can be eliminated where the master data module  may monitor data quality metrics for SORs and identify SORs that need to be replaced based on the monitored data quality metrics)).

As per claim 22:
Welner, Luo and Hotchkies teach the method as specified in the parent claim 1 above.  
Welner further teaches:
“wherein at least one of the one or more metrics is determined” (Paragraph [0056] (it may monitor data quality metrics associated with each SOR)).
Welner, Luo and Hotchkies do not EXPLICITLY teach: determining based on monitoring tasks that are shared between the user and one or more other users associated with the user.
However, Stull teaches:
  “determining based on monitoring tasks that are shared between the user and one or more other users associated with the user” (Paragraph [0073] (records of the system setup provide a simple mechanism to enable sharing of the data with other authorized users)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Welner, Luo, Hotchkies and Stull for “determining one or more shared monitoring tasks that are associated with the one or more other users and shared with the user by the one or more other users; and providing the one or more shared monitoring tasks to the user” as it allows users to view and share data structures and enable management and manipulation of data contained within possibly heterogeneous data systems (Stull, Paragraph [0001]). 
Therefore, it would have been obvious to combine Welner, Luo,  Hotchkies and Stull.

Claims 8-9, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welner et al (US PGPUB 20140075028) in view of Luo et al (US PGPUB 20200019546) and in further view of Hotchkies Blair Livingstone (US Patent 9734035) and Agarwal et al (US PGPUB 20080189717). 

As per claim 8:
Welner, Luo and Hotchkies teach the method as specified in the parent claim 1 above. 
Welner further teaches:
“collecting first information related to the data sources” (Paragraph [0035] (memory includes any one or a combination of volatile or non-volatile local or remote devices suitable for storing information))
“collecting second information related to one or more jobs associated with the data sources” (Paragraph [0038] and Paragraph [0059] (a standardized data attribute format includes data quality requirements that describe information that must be maintained with respect to data attributes and there are multiple versions of the data)).
Welner, Luo and Hotchkies do not EXPLICITLY teach: determining one or more relationships among the data sources and the one or more jobs, based on the first and second information; and generating a data dependency graph based on the one or more relationships.
However, Agarwal teaches:
 “determining one or more relationships among the data sources and the one or more jobs, based on the first and second information” (Paragraph [0020] (the correlation identifier determines whether a positive correlation between two components' run-time activity periods is identified consistently for a plurality of activity periods))
“and generating a data dependency graph based on the one or more relationships” (Paragraph [0108] (a two-level dependency graph may be generated using the determined relationship or dependency, which graph has a node at level one with all its true and false dependencies situated at the second level)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Welner, Luo, Hotchkies and Agarwal for “determining one or more relationships among the data sources and the one or more jobs, based on the first and second information; and generating a data dependency graph based on the one or more relationships” as it enables for determining dependencies between logical components of a data processing environment by observing the run-time behavior of the components (Agarwal, Paragraph [0012]). 
Therefore, it would have been obvious to combine Welner, Luo, Hotchkies and Agarwal.

As per claim 9:
Welner, Luo, Hotchkies and Agarwal teach the method as specified in the parent claim 8 above. 
Agarwal further teaches:
“wherein the data dependency graph comprises” (Paragraph [0042] (dependency graphs are generated and consists))
“a first set of nodes each of which representing one of the data sources” (Paragraph [0098] (each resource or component is represented as a node))
“a second set of nodes each of which representing one of the one or more jobs” (Paragraph [0098] (each resource or component is represented as a node))
“and a set of directed links each of which connecting two nodes and representing a dependency relationship between the two nodes” (Paragraph [0098] (a dependency between nodes is represented as a directed edge or link)).

As per claim 15:
Welner, Luo and Hotchkies teach the system as specified in the parent claim 10 above. 
Luo further teaches:
“a data source crawler configured for collecting first information related to the data sources” (Paragraph [0070] (identifies the search results in unstructured or semi-structured search data using a crawler))
 “a pipeline crawler configured for collecting second information related to one or more jobs associated with the data sources” (Paragraph [0070] (a crawler may have indexed web pages that contain comments left by users of a shopping website unstructured or semi-structured search data, and the system may identify the comments)).
Welner, Luo and Hotchkies do not EXPLICITLY teach: a data/job relationship determiner configured for determining one or more relationships among the data sources and the one or more jobs, based on the first and second information; and a dependency graph generator configured for generating a data dependency graph based on the one or more relationships.
However, Agarwal teaches:
 “a data/job relationship determiner configured for determining one or more relationships among the data sources and the one or more jobs, based on the first and second information” (Paragraph [0020] (the correlation identifier determines whether a positive correlation between two components' run-time activity periods is identified consistently for a plurality of activity periods))
“and a dependency graph generator configured for generating a data dependency graph based on the one or more relationships” (Paragraph [0108] (a two-level dependency graph may be generated using the determined relationship or dependency, which graph has a node at level one with all its true and false dependencies situated at the second level)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Welner, Luo, Hotchkies and Agarwal for “a data/job relationship determiner configured for determining one or more relationships among the data sources and the one or more jobs, based on the first and second information; and a dependency graph generator configured for generating a data dependency graph based on the one or more relationships” as it also enables for determining dependencies between logical components of a data processing environment by observing the run-time behavior of the components (Agarwal, Paragraph [0012]). 
Therefore, it would have been obvious to combine Welner, Luo, Hotchkies and Agarwal before the effective filing date.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 9 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 8 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 9 above


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163